Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page1lof73 PagelD#: 10

Exhibit “A”
  

COMPLETE THIS SECTION ON Pate a

 

 

 

 

  

 

 

 

 

 
        

 

 

 

: | daa ee

2 tems 1, 2, and 3. (O ITA. 8 7

0 [ name and address uy) erse 4 AO sas. tee i F Agent

5 can return the card to you. O Addressee

8 card to the back of the mailpiece, B, Recelved by Printed Name) | 0. Bala of oy

a ‘ont if space permits, — ; Og! 18 vas

3 7? pesed 10: . D. Is delivery address different from item 17 Ci Yes

S onl : | — if YES, enter delivery address below: [1] No

3 UPS MACHINERY SERVICES ING.

“i CIO CAPITOL CORPORATE SER d -

2" 2N JACKSON ST SUITE 605 C45 Alo?

| :

8 | RY, AL 36104 | . :

d | * 13, Service Type 1 Priority Mall Express®

a

: a ult Signature Restricted Delivery o Registered tdail Restricted

= 9590 9402 5311 9154 4217 98 patie Mele spehvey Ct Rec

é £1 Collect on Delivery Merchandise

8 5 Article Number (Transfer from service fabelj Creed ona Delve Restricted Delivery 5 Sinan Con

S| Di Insuted Mail Delivery Restricted Delivery,
PS 20h O00 Agogo dq5? 34c], ! Somestio Return Rosai

 

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page3of73 PagelD#: 12

Exhibit “B”
  

oO

 

Ps) ee) ESE I OES

5 Complete fiems 1, 2, and 3. 1) 6 |

E Print your name and address on the reverse”
$0 that we can return the card to you.

  

COMPLETE THIS SECTION ON DELIVERY

 

 

B Attach this card to the back of the mailpiece,
or on ihe front if space permits.

B. Received by (Ponied Name) = 76. Date of Delivery

 

OCT 1 8 ono.

 

1. Articls Addressed to:

ENTERPRISE FM TRUST INC.

 

D, Is delivery address diferent from item 17 LJ Yes

. If ¥ES, enter delivery address belows «= J] No

 

 

 

Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page4of73 PagelD#: 1

—

 

 

7019 O00 OBC 3957 3445

}

 

: CiO CT CORP. SYSTEM Ci \ (SG |
= | 2N JACKSON ST SUITE 605
| MONTGOMERY, AL 36104 ( L CN: \G- 02444
3. Service Type 1 Priority Mail Express®
CE UE AE) fete ti
a Ach Siete Restricted Deilvery =] Regatred Mail Restricted |
9590 9402 5311 9154 4218 11 Ui ated Ma Roshicted Oelvery -«CLBetuPecaiptior
Ci Collect on Delivery Merchandise
2. Article Number (Transfer from service label Li Gollat on Delivery Restcted Delivery Serature ome
U insured Mail Restricted Delivery Restricted Delivery

Domestic Return... - ? :

 
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page5of73 PagelD#: 14

Exhibit “C”
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page6éof73 PagelD#: 15

 
 
   
 

~ PREPARED FOR: PATRICK PATRONAS

County: 02 Case Number: CV-2019-902793.00 Court Action:
Style: VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

 
  
 

  

 

    

    

      
 

_ Cv-2019-

   

County:

       

02-MOBILE Case. Number: BHB:BEN Hi BROOKS:
Style: V r g a :
Filed: 10/14/2019 Case Status: ACTIVE LIGE
Trial Type: BENCH : Track: FAST " Appellate Case: 0

No of Plaintiffs:. 1 No-of Defendants:.:.°3

 

 

Damage Amt: 0.00 : Punitive Damages: 0,00 : eS General Damages: 0.00:

 

No'Damages: : Compensatory:Damages: 0,00"... :
Pay To: Payment Frequency: : : Cost:Paid By:

 

 

  

—{Gourt Action

 

 

   

 

 

 

 

 

 

 

Court:Action Code: : Court‘Action Desc: Court Action Date:
Num: of Trial days: 0 Num of Liens: 0 Judgment For:
Dispositon Date of Appeal: Disposition Judge:. : Disposition Type:
Revised Judgement Date: Minstral: Appeal Date:
‘Date Trial Began but No Verdict (TBNV1): .
‘ Date Trial Began but No Verdict (TBNV2):
= Comment 1:
: “Comment 2:
~~ Appeal Information: ! : oc
Appeal Date: Appeal.Case Number: : oe Appeal Court:
Appeal Status: ". ; sOrgin‘Of Appeal: :
Appeal To: Appeal To:Désc: LowerCourt Appeal Date:
Disposition Date Of Appeal: Disposition:Type:Of Appeal:
~-| Administrative Information _|
Transfer to Admin.Doc Date: Transfer Reason: Transfer Desc:

Number of Subponeas: Last. Update: 10/15/2019 Updated By: JOD=

 

 

  

: a Description: |
4 07/10/2020 001 09:00 AM READ + CERT TO. BE FILED

 

 

 

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 7of73 PagelD #: 16

[Party Information |

 

 

TAYLOR VIRGINIUS LESLIE JR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorney 1

Party: C001-Plaintiff Name: Type: WINDIVIDUAL

Index: ©... D.UPS MACHINER Alt Name: No JID.) BHB

Address 1: 204 LAKEWOOD DRIVE WEST (205) 000-0000.

Address 2: a ee

City: MOBILE States AL Zip: 36608-0000 Country: US

SSN: XXX-XX+X999 DOB: Sex: M Race:

Court:Action: : Court Action: Date:

Amount of Judgement: _ $0.00 Court Action:For: Exemptions:

Cost Against Party: $0.00 Other Cost: $0.00 Date Satisfi ed:

Comment: of Arrest Date:

Warrant Action Date: “Warrant Action Status: St tus Description;
| “Service Information _

Issued: Issued Type: ‘Reissue: Reissue Type:

Return: Return Type: Return: Return Type:

Served: Service Type Service On: Served By:

Answer: Answer Type: Notice of No’Service: Notice. of No Answer:
r__Attorneys —

eae CET Code. mz fre Oe elaeSElit ari Phone

COQU004 COURTNEY JOHN PATRICK tM:

JPC3LAW@AOL.COM ‘-(251) 694-1001

 

 

  

 

Esa ETT BUSINESS [oy nea SERVICES INC,

 

 

 

iL ___Party | Information _|

 

 

 

 

 

 

 

 

 

© Alacourt.com 11/14/2019

Party: D001-Defendant Name: UPS MACHINERY SERVICES INC. Type: B-BUSINESS
Index: C TAYLOR VIRGI Alt Name: Hardship: °-No JID: . BHB
Address 1: C/O CAPITOL CORPORATE:SER Phone: (205) 000-0000
Address 2: 2.N JACKSON ST SUITE 605
City: MONTGOMERY. State: AL Zip: 36104-0000: Country: US
SSN: XXX-XX-X999 DOB: Sex: Race;
L Court Action
Court Action: : Court Action Date:
Amount of Judgement: $0.00 Court:Action For: °° Exemptions:
Cost Against Party: $0.00 Other. Cost: $0.00 Date Satisfied:
Comment: Arrest Date:
Warrant Action Date: Warrant Action: Status: Status Description:
| Service Information :
“Issued: 10/15/2019. Issued Type: C-CERTIFIED MAIL Reissue: 10/15/2019. : Reissue: Type: ‘C-CERTIFIED: MAIL
Return: Return Type: Return: Return Type:
Served:. 10/18/2019" Service Type. C-CERTIFIED MAIL Service On:. Served By:

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 8of73 PagelD#: 17

| Answer: ‘Answer. Type: : Notice of No'Service: = Notice of No. Answer: i

 

sansa)

Number Attorney Code. Type of Counsel Name Email Phone :

Attoiey. 7 000000 : PRO.SE 2.

 

 

 

 

 
  

   

atty 3 - Defendant INDIVIDUAL - COOPER WALLACE W.

[ Party Information I

 

 

 

a Type: INDIVIDUAL

 

 

Party: D002-Defendant - -—=—s Name: COOPER WALLACE W.. a

Index: C TAYLOR VIRGI Alt Name: ee onan Hardship: No - JIDy ~~. BHB
Addréss1:.°° 43159 JERRY WILDE ROAD _ | Phone: (205) 000-0000
Address :2: eee se

City: ROBERT State: LA : “Zip: 70485-0000 Country: US
SSN: XXK-XK-K999 _ DOB: ee Sex: Mo. Race:

 

 
 

 

 

Court. Action:

: . Court Action Date:
Amount of Judgement: $0.00 Court:Action For: Exemptions:
Cost Against Party: $0.00 Other, Cost: $0.00 Date Satisfied:
Comment: — Arrest Date:

Warrant Action:Date: . Warrant Action Status: Status Description:

 

 

  

Issued Type: C-CERTIFIED MAIL Reissue: 10/45/2019 Reissue ‘Type: C-CERTIFIED MAIL

Return: 2 Return Type: Return: Return Type:
Served: : Service Type a Service ‘On: oS Served By:
Answer: Answer. Type: : Notice of No Service: Notice of No Answer: -

 

   
 

[ Atto a — =

Number Attorney nn ee of Counsel Name

 

 

     

Attorney 1 000000. PRO SE

 

 

 

 

 

Party: D003-Defendant Name: ENTERPRISE FM TRUST INC. Type: B-BUSINESS
Index: CG TAYLOR VIRGI Alt Name: Hardship:: No JID: BHB

Address 1: ciO CT CORP. SYSTEM Phone: (205).000-0000

Address-2: 2N JACKSON ST SUITE'605 : :

City: MONTGOMERY. State: AL Zip: “36104-0000 Country: . US

SSN: XXX-XK-X999 DOB: Sex: Race:

 

 

 

© Alacourt.com 11/14/2019 3
Case 1:19-cv-00997-WS-B

[Court Action |

Court Action:
Amount of Judgement: $0.00
Cost Against Party: $0.00:
Comment:

Warrant Action. Date:

Court Action For:
Other. Cost:

$0.00

Warrant. Action Status:

Document 1-1 Filed 11/15/19 Page9of73 PagelD#: 18

Court Action Date:
Exemptions:

Date Satisfied:
Arrest Date:
Status ‘Description:

 

 

|. Service information _|
Issued: 10/15/2019 Issued. Type:

Return: Return Type:
Served:, 10/18/2019 - Service Type C-CERTIFIED MAIL
Answer: Answer ‘Type: ;

C-CERTIFIED MAIL:

Reissue:
Return:
Service On:

10/15/2019

Notice of No Service:

Reissue Type: C-CERTIFIED MAIL
Return Type:. 2

Served By:
Notice of No Answer:

 

 

[Attorneys

rae

Attorney Code Type of Counsel Name

Attorney 1 000000 PRO SE

 

 

 

Fee Sheet...

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTIVE AOCC C001 000 $24. 15 $24.15 _ $0. 00 “$0, 00 0

‘ACTIVE. “N CONV | co01 ~ 000 $0.00 _ $15, 42". §0.00-_ $0 000

ACTIVE N. cVvos C001 000 “$315.00 "$315.00. $000. $0,000 "

ACTIVE N VADM 000 $45.00. $45.00. $0.00 $0.00.0

Total:. $384.15 $399.57. $15.42 $0.00
_. Financial ial History _

le ey Sore Tea gl sie telgy Pletal Transaction Receipt Number eEREG Paes Pee To Party. [Money jAdmin reread enue Operator
Date gvaaerlies Batch Type igi
10/15/2019:.: CREDIT. CONV. 2020014 5131040
10/15/2019 RECEIPT. ~ AOC 2020011 Bt 34 020 ig 15 001 000 N “BEL
40/15/2019 | “RECEIPT *EV0S. 2020011 "5131050 $315.00 -.:C001 000 N BEL
40/1 5/2019 RECEIPT VADM 2020014 5131060 $45.00 C001 000 | BEL

 

 

 

(AV01)

 

© Alacourt.com

11/14/2019

4

 

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 10o0f73 PagelID #: 19

Dooz
i 0002 B00:

TIFIED MATIS: VED: 40114204 TO
CERTIFIED MAUISS

a

 

     

      

10/15/2019 4

coris/2019

10/15/2019

inion ST JED OSES Ss
40/15/2019 3:52PM D002 ‘CERTIFIED MA\ ISSUED: tonszot8 To Do02 (AV02) JOD
fo/tsi2019. 3:62PM D003 CE OABDOTS TO OOS (AVR Ss 30D
40/15/2019 3:53PM  SORD ‘SERVICE ORDER SENT TO boot JOD

oe
10/15/2019

 

10/23/2019 1:17:57 PM

 

10/29/2019 Aidbi4e PM te = = : 2
10/29/2019 1:46:52PM 12 “SERVICE RETURN - TRANSMITTAL E-NOTICE TRANSMITTALS : 1

 

 

Gs END OF THE REPORT

© Alacourt.com 11/14/2019 5
Case 1:19-cv-00997-WS-B Document Ld Filed 11/15/19 Page 11 0f 73 PagelD #: 20

ELECTRONICALLY FILED
10/14/2019 2:02 PM

    

 

     

State of Alabama

COVER SHEET
CIRCUIT COURT - CIVIL CASE

(Not For Domestic Relations Cases)

 
 

Unified Judicial System

      
 

Form ARCiv-93 Rev. 9/18

   

10/14/2019

     

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. v. UPS MACHINERY SERVICES INC. ET AL

First Plaintiff: [_|Business Individual First Defendant: Business [Individual
[-|Government [_]Other [_]Government [_]Other

 

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

 

TORTS: PERSONAL INJURY OTHER CIVIL FILINGS (cont'd)
[-] WDEA - Wrongful Death [-] MSXxX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
[J TONG - Negligence: General Enforcement of Agency Subpoena/Petition to Preserve
TOMV ~ Negligence: Motor Vehicle [-] CVRT - Civil Rights
[_] TOWA - Wantonness [-] COND - Condemnation/Eminent Domain/Right-of-Way
[|] TOPL - Product Liability/AEMLD [|] CTMP - Contempt of Court
[-] TOMM - Malpractice-Medical [-] CONT - Contract/Ejectment/Writ of Seizure
[_] TOLM - Malpractice-Legal [_] TOCN - Conversion
[-] TOOM - Malpractice-Other [-] EQND - Equity Non-Damages Actions/Declaratory Judgment/
(] TBEM - Fraud/Bad Faith/Misrepresentation Injunction Election Contest/Quiet Title/Sale For Division
[_] TOXX - Other: [_] CVUD - Eviction Appeal/Unlawful Detainer
[-] FORJ - Foreign Judgment
TORTS: PERSONAL INJURY [-] FORF - Fruits of Crime Forfeiture
[| TOPE - Personal Property [-] MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
[_] TORE - Real Properly [-] PFAB - Protection From Abuse
[-] EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS [1] FELA - Railroad/Seaman (FELA)
[_] ABAN - Abandoned Automobile [] RPRO - Real Property
L] ACCT - Account & Nonmortgage (] WTEG - Will/Trust/Estate/Guardianship/Conservatorship
[-] APAA - Administrative Agency Appeal [] COMP - Workers' Compensation
(J ADPA - Administrative Procedure Act [-] CVXxX - Miscellaneous Circuit Civil Case
[-] ANPS - Adults in Need of Protective Services

 

 

ORIGIN: F INITIAL FILING A [_] APPEAL FROM © [[] OTHER
DISTRICT COURT
R [-] REMANDED T [] TRANSFERRED FROM

OTHER CIRCUIT COURT

 

Note: Checking "Yes" does not constitute a demand for a

HAS JURY TRIAL BEEN DEMANDED? ~=—_[_]YES [¥|NO jury trial, (See Rules 38 and 39, Ala.R.Civ.P, for procedure)

 

 

 

 

RELIEF REQUESTED: MONETARY AWARD REQUESTED [|NO MONETARY AWARD REQUESTED
ATTORNEY CODE:
COU004 10/14/2019 2:02:46 PM /s/ J. PATRICK COURTNEY III
Date Signature of Attorney/Party filing this form
MEDIATION REQUESTED: [|YES [INO (v| UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions: _YEs [VINO

 

 

 
Case 1:19-cv-00997-WS-B Document 154, sFiled 11/15/19 Page 12 0f 73 PagelD#: 21

“TRONICALLY FILED
10/14/2019 2:02 PM
02-EV-2019-902793:00
GIRCUH GOURT OF .
== MOBILE COUNTY. ALABAMA
«JOJO SCHWARZAUER, CLERK

      
 
 

-

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR, JR.,

Plaintiff,
Vv.
CIVIL ACTION NO.
UPS MACHINERY SERVICES, INC.;
WALLACE W. COOPER; ENTERPRISE CV-2019-

FM TRUST, INC.; AND Defendants A, B,
and C, being the _ persons, firms,
corporations, associates, partnerships, or
other entities who were the employer or
principal of Defendant Wallace W. Cooper
at the time and date of the accident made
the basis of the Complaint; all of whose
names and true legal identities are otherwise
unknown at this time but who will be added
by amendment when ascertained, jointly
and severally,

SF FF FF HF F SF F FF F F F F F F F F HF F

Defendants.
COMPLAINT

COMES NOW the Plaintiff, VIRGINIUS LESLIE TAYLOR, JR., by and through
undersigned counsel, and files the following Complaint showing he is entitled to relief as
follows:

l. Plaintiff VIRGINIUS LESLIE TAYLOR, JR. is an adult resident of Mobile
County, Alabama.

2. Defendant UPS MACHINERY SERVICES, INC. (“UPS”) is an entity doing
business in this State. Upon information and belief, Defendant UPS was the employer or
principal of Defendant Cooper at the time of the motor vehicle collision forming the basis of this

Complaint.
Case 1:19-cv-00997-WS-B Document yd, Filed 11/15/19 Page 13 0f 73 PagelD #: 22

3. Defendant WALLACE W. COOPER is an adult who, upon information and
belief, was acting within the line and scope of his employment as an agent, servant and/or
employee of Defendant UPS Machinery Services, Inc. at the time of the motor vehicle collision
forming the basis of this Complaint.

4, Defendant ENTERPRISE FM TRUST, INC. (“Enterprise”) is an entity doing
business in this State. Upon information and belief, Defendant Enterprise was the owner or
operator of the motor vehicle being operated by Defendant Cooper at the time of the motor
vehicle collision forming the basis of this Complaint

5. Defendants A, B, and C, are those persons, firms, corporations, associates,
partnerships, or other entities who were the employer or principal of Defendant Cooper at the
time and date of the collision made the basis of the Complaint; all of whose names and true legal
identities are otherwise unknown at this time but who will be added by amendment when
ascertained, jointly and severally.

6. On or about March 29, 2018, at approximately 9:04 a.m., Plaintiff Taylor was
traveling in his motor vehicle southbound on Highway 45 at the intersection of Highway 158 in
Mobile County, Alabama.

7. At the same time, Defendant Cooper, within the line and scope of his employment
with Defendant UPS while driving a vehicle owned by Defendant Enterprise, was traveling
northbound on Highway 45. As Defendant Cooper approached the intersection of Highway 158,
he failed to yield the right of way at the traffic light, and turned left pulling out directly in front
of Plaintiff's vehicle. As a result of Defendant Cooper’s actions, the vehicles collided.

8. AS a proximate result of the subject collision, Plaintiff has been caused to suffer

serious personal injuries; he was seriously injured and was knocked, shocked, bruised, and
Case 1:19-cv-00997-WS-B Documents, ,Fied11/15/19 Page 14 0f 73 PagelD #: 23

contused in and about various portions of his body; he was caused to undergo medical treatment
for his injuries and will be caused to undergo further medical treatment in the future; he was
caused to incur medical expenses for the treatment of his injuries and will be caused to incur
additional medical expenses in the future; he was temporarily and/or permanently injured; he has
been rendered temporarily and/or permanently disabled; he was caused to suffer both physical
and emotional pain and suffering, still so suffers, and will so suffer in the future; his vehicle was

destroyed; he has lost enjoyment and quality of life; and other damages.

 

FIRST CAUSE OF ACTION
9, Plaintiff adopts the allegations contained in the preceding paragraphs herein.
10. Defendants were guilty of negligence which caused the Plaintiff's damages as

aforesaid.
WHEREFORE, the premises considered, Plaintiff demands judgment against the
Defendants, jointly and severally, for compensatory damages in excess of the jurisdictional limits

of this Court and costs of this action, plus interest.

 

SECOND CAUSE OF ACTION
11. Plaintiff adopts the allegations contained in the preceding paragraphs herein.
12. The Defendants were guilty of wantonness which caused Plaintiff's damages as

aforesaid.
WHEREFORE, the premises considered, Plaintiff demands judgment against the
Defendants, jointly and severally, for compensatory damages in excess of the jurisdictional limits

of this Court, punitive damages, and costs of this action, plus interest.
Case 1:19-cv-00997-WS-B Document 54, Filed 11/15/19 Page 150f 73 PagelD #: 24

Respectfully submitted,

/s/ J. Patrick Courtney III

 

J. PATRICK COURTNEY III (COU004)
Attorneys for Plaintiff, Virginius L. Taylor, Jr.

LAW OFFICES OF J. PATRICK COURTNEY III
P. O. Box 2205

(1 North Royal Street)

Mobile, AL 36652-2205

251/694-1001

251/ 433-3752 (fax)

jpc3law@aol.com

DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

UPS MACHINERY SERVICES, INC.

c/o Capitol Corporate Services, Inc. (Registered Agent)
2 North Jackson Street, Suite 605

Montgomery, AL 36104

WALLACE W. COOPER
43159 Jerry Wilde Road
Robert, LA 70455

ENTERPRISE FM TRUST, INC.
c/o C T Corporation System

2 North Jackson Street, Suite 605
Montgomery, AL 36104

DISCOVERY TO BE SERVED WITH COMPLAINT
Case 1:19-cv-00997-WS-B Document, Filed.11/15/19 Page 16 of 73 PagelD #: 25

ELECTRONICALLY FILED
10/14/2019 2:02 PM...

02-CV-2019-902793.00

CIRCUIT COURT OF

_ MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER. CLERK

  
  
  
 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA _

VIRGINIUS LESLIE TAYLOR, JR.,
Plaintiff,
Vv.

UPS MACHINERY SERVICES, INC.;
WALLACE W. COOPER; ENTERPRISE
FM TRUST, INC.; AND Defendants A, B,
and C, being the _ persons, firms,
corporations, associates, partnerships, or
other entities who were the employer or
principal of Defendant Wallace W. Cooper
at the time and date of the accident made
the basis of the Complaint; all of whose
names and true legal identities are otherwise
unknown at this time but who will be added
by amendment when ascertained, jointly
and severally,

Defendants.

HHH HHH HHH HHH OH

CIVIL ACTION NO.
CV-2019-

TO BE SERVED
WITH THE COMPLAINT

PLAINTIFF’S FIRST SET OF DISCOVERY TO DEFENDANT UPS
MACHINERY SERVICES, INC. AND ENTERPRISE FM TRUST, INC.

COMES NOW the Plaintiff, by and through undersigned counsel of record, and pursuant

to Rules 26 and 33 of the Alabama Rules of Civil Procedure, requests that Defendant UPS

Machinery Services, Inc. and Enterprise FM Trust, Inc. answer each of the following

Interrogatories under oath, in writing, separately, in the fullest detail possible, and in accordance

with the definitions and instructions set forth below, the answers shall be signed by the person

making them, and a copy of your answers, together with your objections, if any, shall be served

no later than forty-five (45) days after service of these Interrogatories.
Case 1:19-cv-00997-WS-B Document,5d,filed.11/15/19 Page 17 of 73 PagelD #: 26

INSTRUCTIONS

You are under a duty to seasonably supplement your response with respect to any
interrogatory directly addressed to (1) the identity and location of persons having knowledge of
discoverable matters, and (2) the identity of each person expected to be called as an expert
witness at trial, the subject matter on which he is expected to testify, and the substance of his
testimony. In addition, you are under a duty to amend a prior response if you obtain information
on the basis of which you know that the response was incorrect when made, or that the response,
though correct when made, is no longer true, and the circumstances are such that a failure to
amend the response is, in substance, a knowing concealment.

DEFINITIONS

1, As used herein, the terms "you," "your," or "yourself" refer to Defendant UPS
Machinery Services, Inc. and Enterprise FM Trust, Inc. each of their agents, representatives and
attorneys and each person acting or purporting to act on their behalf.

2. As used herein, the term "representative" means any and all agents, employees,
servants, officers, directors, attorneys or other persons acting or purporting to act on behalf of the
person in question.

3. As used herein, the term "person" means any natural individual in any capacity
whatsoever or any entity or organization, including divisions, departments and other units
therein, and shall include, but not be limited to, a public or private corporation, partnership, joint
venture, voluntary or unincorporated association, organization, proprietorship, trust, estate,
governmental agency, commission, bureau or department.

4. As used herein, the term "document" means any medium upon which intelligence

or information can be recorded or retrieved and includes, without limitation, the original and
Case 1:19-cv-00997-WS-B Document td Filed, 11/15/19 Page 18 of 73 PagelD #: 27

each copy, regardless of origin and location, of any book, pamphlet, periodical, letter,
memorandum (including any memorandum or report of a meeting or conversation), invoice, bill,
order form, receipt, financial statement, accounting entry, diary, calendar, telex, telegram, cable,
report, record, contract, agreement, study, handwritten note, draft, working paper, chart, paper,
print, laboratory record, drawing, sketch, graph, index, list, tape, photograph, microfilm, data
sheet or date processing card, or any other written, recorded, transcribed, punched, taped, filmed
or graphic matter, however produced or reproduced, including, without limitation, computer data
files, data files, word-process documents, reports generated by databases, spreadsheets, e-mails,
replicant data, file clones, backup data and files, file directories, residual data, deleted files still
extent on hard drive, stored in computers, software, back-up tapes, file clones, etc., which are in
your possession, custody or control or which were, but are no longer, in your possession, custody
or control.

5. Each of the terms "identify," "identity" or "identification" or words of like import,
means (i) when referring to a natural person, to provide information sufficient to notice a
deposition of such person and to serve such person with process requiring his or her attendance
at a place of examination and shall include, without limitation, his or her full name; present or
last known address; the last date when such address was known or believed to be correct; his or
her present or last known business affiliation, title or occupations, and each of his or her
positions, titles or job description during the applicable period of time covered by any answer
referring to such person, and (ii) when used in reference to a document including, without
limitation, any business record, each such term means to provide information of each such
document sufficient properly to identify each document in a subpoena pursuant to Rule 33, or by

a request to produce pursuant to the Alabama Rules of Civil Procedure and shall include, without
Case 1:19-cv-00997-WS-B Document Lt Flee, 11/15/19 Page 19 of 73 PagelD #: 28

limitation, and separately stated as to each document its date; the name, address, professional
title, job description, position and legal or technical background of its author; the name, address
and position of its recipient and each and every person receiving a copy; a general description of
its subject matter and contents (in lieu of such description a copy, properly identified to the
relevant interrogatory, may be attached to your answers); the name, file number or other
designation or description of each and every file known to contain a copy; the name and address
of the present custodian of each copy, including the original, and a description of the
circumstances under which it was prepared, issued, mailed, sent or received and to or by whom
issued, mailed, sent or received.

6. For each document asserted to be privileged or otherwise excludable from
discovery, the basis for such claim of privilege or other ground for exclusion shall be stated. For
any document no longer in existence, state how it passed out of existence, and identify each
person having knowledge concerning such disposition and state the following:

a, Identify the documents or information with sufficient particularity to allow
the plaintiff to bring the matter before the court;

b. State the nature of the privilege asserted;

c. If it is a document or documents, identify its date, author, its addressee,
any copy addresses and all persons who have received, copied or
otherwise been permitted to see all or any part of the document or any
copy thereof;

d. Describe the subject matter discussed in the document and identify its

present custodian.
Case 1:19-cv-00997-WS-B Document.Jod Filed. 11/15/19 Page 20 of 73 PagelID #: 29

7, Unless otherwise specified, each interrogatory relates to, covers and requests
information for any and all periods prior to the date answers are filed and requires a continuing
answer.

8. When an interrogatory requires you to "state the basis of" a particular claim,
contention or allegation, state in your answer the identity of each and every communication and
each and every legal theory that you think supports, refers to or evidences such claim, contention
or allegation.

9, As used herein, the word "or" appearing in an interrogatory should not be read so
as to eliminate any part of the interrogatory but, whenever applicable, it should have the same
meaning as the word "and." For example, an interrogatory stating "support or refer" should be

read as "support and refer" if any answer that does both can be made.

INTERROGATORIES AND REQUESTS FOR PRODUCTION

1. Please produce complete copies of any policies of liability insurance of any type
(including excess and/or umbrella insurance) that may conceivably provide coverage relative to
the allegations and events described in this suit. Such would include any self-insured retention
relative to any insurance identified in your response. Please ensure that the produced policies
include the applicable policy limits.

RESPONSE:

2. Please produce all documents that these Defendants receive in response to all non-
party subpoenas issued by them in this case. NOTE: Please consider this request ongoing in
nature and subject to the requirements to supplement found in Rule 26, Ala, R. Civ. P.
RESPONSE:

3. For each expert witness you intend to call at trial, please provide the following
Case 1:19-cv-00997-WS-B Document Ld Filed, 11/15/19 Page 21 0f 73 PagelD #: 30

information and/or produce the following materials:

a. State the substance of the facts and opinions to which the expert is expected to
testify;

b. State the substance of the facts and opinions upon which the expert may rely
in providing his or her opinions;

c. Describe the expert’s qualifications, including but not limited to the expert’s
field of expertise, education, employment history, and teaching or
instructional experience;

d. Please identify all publications written or edited by the expert;

e. State the matters for which the expert has been retained to testify in the last
five years, including the identity of the individual who retained the expert, the
style of the case, the court in which the case was pending, and the identity of
all other attorneys involved in the case;

f. State whether the expert has prepared an oral or written report of the expert’s
findings and/or conclusions;

g. Produce a current resume or curriculum vitae for the expert; and

h. Produce all documents the expert has reviewed, analyzed, relied upon, or
considered in this case.

RESPONSE:

4. Please identify all persons known to these Defendants to have any knowledge
concerning the facts or circumstances surrounding the incident made the basis of this lawsuit, by
providing the following information:

a. Full legal name;

b. Affiliation with the Defendants (if any);
c. Job title or capacity;

d. Address and telephone number; and

e. General substance of person’s knowledge.
Case 1:19-cv-00997-WS-B Documents 4 Filed, 11/15/19 Page 22 of 73 PagelD #: 31

RESPONSE:

5. Please state the name, last known address and telephone number of each person
you believe was or may have been an eye-witness to the incident made the basis of this suit.
RESPONSE:

6. Please state the following with respect to Defendant Cooper’s employment as of
the day that the crash at issue in this case occurred:

a. The name of the business entity who employed him;
b. His date of hire;
c. All titles or positions they held and the associated date range(s);

d. His specific duties, responsibilities and supervisor as of the date of the crash
made the basis of this action; and

e. Whether he was acting within the line and scope of their employment at the
time of the crash.

RESPONSE:

7, Please produce all incident reports and/or accident reports generated, created
and/or obtained by these Defendants that relate in any way to the crash forming the basis of this
suit.

RESPONSE:

8. Please produce color copies of all photographs and/or video recordings that are in
the Defendants’ possession (including the constructive possession of its employees, agents, or
representatives), and that reflect: (i) the scene of the subject crash as it existed at any time on or

after the day of the crash at issue in this case; and/or (ii) any of the vehicles involved in the

 

crash at any time on or after the day of the crash at issue in this case.

RESPONSE:
Case 1:19-cv-00997-WS-B Document, 4. Filed, 11/15/19 Page 23 0f 73 PagelD #: 32

9. Please identify the owner of the vehicle being driven by Defendant Cooper at the
time of the subject crash forming the basis of this suit and whether Defendant Cooper had
permission to operate the vehicle. If Defendant Cooper did not have such permission, provide
the legal and factual basis for such denial.

RESPONSE:

10. State specifically and in detail your understanding of exactly how the incident
referred to in this suit occurred, including; without limitation, the speed and location of the
vehicles preceding and at the time of impact.

RESPONSE:

11. State in detail the purpose of the trip Defendant Cooper was making at the time of
the incident made the basis of this suit.
RESPONSE:

12. Do you contend that the act or acts of any party other than the Defendants in any
way caused and/or contributed to the incident made the basis of this suit? If so, please state the
full name and last known address of such other party and describe in detail the act or acts of such
other party which you contend caused and/or contributed to the incident made the basis of this
suit.

RESPONSE:

13. Please identify the complete cell phone number and service provider of each and
every cell phone that Defendant Cooper had in his/her possession at the time of the incident
made the basis of this suit.

RESPONSE:
Case 1:19-cv-00997-WS-B Document 54, Filed, 11/15/19 Page 24 of 73 PagelD #: 33

14. For any affirmative defenses asserted, provide the factual and legal reasoning,
basis, underpinning, etc. for such defenses.
RESPONSE:

15. Please produce a complete copy of your policies and/or procedures relating to the
safe operation of vehicles, as they existed on the day of the crash forming the basis of this suit.
RESPONSE:

16. Please identify all representatives of this Defendant (including any employees,
agents, servants or representatives) who responded to the scene of the subject crash at any time
on or after the date of the crash made the subject of this suit. NOTE: For each such individual
identified, this interrogatory specifically requests the full name, last known address, last known
telephone number, and all dates of employment with this Defendant.

RESPONSE:

17, Please produce all training materials of any type whatsoever provided by this
Defendant to Defendant Cooper at any time during his employment.

RESPONSE:

18. Please produce the entire training file and complete personnel file of Defendant
Cooper as it relates to his employment with this Defendant.

RESPONSE:

19. Please produce any and all documents that relate in any way whatsoever to any
drug-testing and/or alcohol-testing that was performed on Defendant Cooper at any time during
his employment with this Defendant.

RESPONSE:
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 25o0f73 PagelD#: 34
DOCUMENT 3

20. Please produce all Driver Logs that relate in any way to the driving that
Defendant Cooper performed in the 4 weeks preceding the crash at issue in this suit and the 4
weeks following said crash.

RESPONSE:

21. Please produce the Employee Manual and/or Employee Handbook and/or Driver
Manual and/or Safety Manual (however designated or called) that was used by this Defendant at
any point in the five years preceding the crash forming the basis of this suit.

RESPONSE:

22. Please produce all documents generated, created, and or used by this Defendant to
train its employees at any time during the 5 years prior to the crash forming the basis of this suit,
and that consist of and/or refer to in any way rules, policies, procedures and/or guidelines
relevant to safety measures of any type whatsoever.

RESPONSE:

23. Please produce all documents generated by, created by, used by and/or otherwise
in the possession of this Defendant as of the day of the crash forming the basis of this suit, and
that refer in any way to potential hazards posed by distracted driving.

RESPONSE:

24. Please produce the entire service, maintenance and repair file for the vehicle
being operated by Defendant Cooper for this Defendant at the time of the subject crash.
RESPONSE:

25. Please identify any and all third-parties that this Defendant (or anyone else) hired
at any time to perform service, maintenance and repair work for the vehicle being operated by

Defendant Cooper for this Defendant at the time of the subject crash.

10
Case 1:19-cv-00997-WS-B Document dd Filed, 11/15/19 Page 26 of 73 PagelD #: 35

RESPONSE:

26. Please produce the results, printouts, information and/or documents of any
computer data obtained from this Defendant’s vehicle that was involved in motor vehicle crash
described in this suit, and that relates to data recordings made at any point from 30 minutes prior
to the crash to 5 minutes after the impact. NOTE: This request specifically includes such
information and materials from any electronic control device (ECD), electronic data recorder
(EDR), onboard electronic devices, any GPS systems, any remote tracking devices, any remote
computer systems and/or any software system.

RESPONSE:

27. Please produce all documents, computer printouts, electronic data and/or
electronic reports generated, created, printed, obtained and/or otherwise obtainable by this
Defendant that show the speed, braking input, steering input, location, and/or change in velocity
of this Defendant’s vehicle that was involved in the crash described in this suit, during the time-
period from 30 minutes prior to the crash to 5 minutes after the impact.

RESPONSE:

28. Did this Defendant have any video recording devices and/or driver cams that were
recording Defendant Cooper at any time on the date of the crash described in this suit? If so,
please produce such recordings.

RESPONSE:

29. Please list every medical provider from whom Defendant Cooper has sought

medical treatment for any injuries he suffered as a result of the crash described in this suit.

RESPONSE:

11
Case 1:19-cv-00997-WS-B Document 14 filed. 11/15/19 Page 27 of 73 PagelD #: 36

30. Has Defendant Cooper filed a workers compensation claim against this Defendant
relating in any way to the crash described in this suit? If so, please produce any and all
documents relating thereto.

RESPONSE:

31. Please produce a complete copy of all training videos, training DVDs, and
computer-based training modules that this Defendant used to train its drivers and/or otherwise
impart safety information to its drivers at any point from January 1, 2013 to present.
RESPONSE:

32. Has this Defendant undertaken any remedial measures as a result of the incident
described in this suit? If so, please:

a. Describe in detail what measures were undertaken;

b. Identify the person(s) responsible for implementing the measures;

c. State the purpose or rationale for implementing the measures;

d. Produce all documents of any kind whatsoever relating to the measures; and

e. Produce all photographs of any kind whatsoever relating to the measures.
RESPONSE:

33. Have any claims of any type or kind (including but not limited to insurance
claims, complaints, lawsuits, and/or direct claims) been made known to you or been brought to
your attention during the period from January 1, 2013 to present, arising from allegations that
one of this Defendant’s drivers caused a crash or otherwise injured a person or damaged a
vehicle in any way whatsoever.

RESPONSE:

34, If your answer to the previous request was “Yes”: Please:

12
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 28 of 73 PagelD #: 37
DOCUMENT 3

a. Identify the date, time, location, driver (by name and last known address), and
general circumstances for each such claim;

b. Produce all incident reports generated, created, and/or obtained by this
Defendant (including employees, agents, or representatives of this Defendant)
that relate to each such claim; and
c. Produce all documents of any type or kind that relate to each such claim.
RESPONSE:

35. Please “identify” all documents that are responsive to any of the above requests
but that you have withheld on the basis of some privilege.
RESPONSE:

36. Please produce any and all documents referencing, relating, or regarding the load
Defendant Cooper’s vehicle was transporting at the time of the incident made the basis of this
action.

RESPONSE:

Respectfully submitted,

/s/ J. Patrick Courtney LT

 

J. PATRICK COURTNEY III (COU004)
Attorneys for Plaintiff, Virginius L. Taylor, Jr.

LAW OFFICES OF J. PATRICK COURTNEY III
P. O. Box 2205

(1 North Royal Street)

Mobile, AL 36652-2205

251/694-1001

251/ 433-3752 (fax)

jpc3law@aol.com

TO BE SERVED WITH THE COMPLAINT

13
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page 29 of 73 PagelD #: 38
DOCUMENT 4 caeanat

TRONICALLY FILED
0/14/2019 2:02 PM.
02-CV-2019-902793.00.
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

 
   

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR, JR.,
Plaintiff,
Vv.

UPS MACHINERY SERVICES, INC;
WALLACE W. COOPER; ENTERPRISE
FM TRUST, INC.; AND Defendants A, B,
and C, being’ the persons, firms,
corporations, associates, partnerships, or
other entities who were the employer or
principal of Defendant Wallace W. Cooper
at the time and date of the accident made
the basis of the Complaint; all of whose
names and true legal identities are otherwise
unknown at this time but who will be added
by amendment when ascertained, jointly
and severally,

Defendants.

i ee ee

CIVIL ACTION NO.
CV-2019-

TO BE SERVED
WITH THE COMPLAINT

PLAINTIFF’S FIRST SET OF DISCOVERY TO DEFENDANT
WALLACE W. COOPER

COMES NOW the Plaintiff, by and through undersigned counsel of record, and pursuant

to Rules 26 and 33 of the Alabama Rules of Civil Procedure, requests that Defendant Wallace W.

Cooper answer each of the following Interrogatories under oath, in writing, separately, in the

fullest detail possible, and in accordance with the definitions and instructions set forth below, the

answers shall be signed by the person making them, and a copy of your answers, together with

your objections, if any, shall be served no later than forty-five (45) days after service of these

Interrogatories.
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page 300f73 PagelD #: 39
DOCUMENT 4

INSTRUCTIONS

You are under a duty to seasonably supplement your response with respect to any
interrogatory directly addressed to (1) the identity and location of persons having knowledge of
discoverable matters, and (2) the identity of each person expected to be called as an expert
witness at trial, the subject matter on which he is expected to testify, and the substance of his
testimony. In addition, you are under a duty to amend a prior response if you obtain information
on the basis of which you know that the response was incorrect when made, or that the response,
though correct when made, is no longer true, and the circumstances are such that a failure to
amend the response is, in substance, a knowing concealment.

DEFINITIONS

1, As used herein, the terms "you," "your," or "yourself" refer to Defendant Cooper,
each of their agents, representatives and attorneys and each person acting or purporting to act on
their behalf.

2, As used herein, the term "representative" means any and all agents, employees,
servants, officers, directors, attorneys or other persons acting or purporting to act on behalf of the
person in question.

3, As used herein, the term "person" means any natural individual in any capacity
whatsoever or any entity or organization, including divisions, departments and other units
therein, and shall include, but not be limited to, a public or private corporation, partnership, joint
venture, voluntary or unincorporated association, organization, proprietorship, trust, estate,
governmental agency, commission, bureau or department.

4. As used herein, the term "document" means any medium upon which intelligence

or information can be recorded or retrieved and includes, without limitation, the original and
:19-cv- -WS- - | 73 PagelD #: 40
Case 1:19-cv-00997-WS-B Document 14 filed 11/15/19 Page 31 of age

each copy, regardless of origin and location, of any book, pamphlet, periodical, letter,
memorandum (including any memorandum or report of a meeting or conversation), invoice, bill,
order form, receipt, financial statement, accounting entry, diary, calendar, telex, telegram, cable,
report, record, contract, agreement, study, handwritten note, draft, working paper, chart, paper,
print, laboratory record, drawing, sketch, graph, index, list, tape, photograph, microfilm, data
sheet or date processing card, or any other written, recorded, transcribed, punched, taped, filmed
or graphic matter, however produced or reproduced, including, without limitation, computer data
files, data files, word-process documents, reports generated by databases, spreadsheets, e-mails,
replicant data, file clones, backup data and files, file directories, residual data, deleted files still
extent on hard drive, stored in computers, software, back-up tapes, file clones, etc., which are in
your possession, custody or control or which were, but are no longer, in your possession, custody
or control.

5. Each of the terms "identify," "identity" or "identification" or words of like import,
means (1) when referring to a natural person, to provide information sufficient to notice a
deposition of such person and to serve such person with process requiring his or her attendance
at a place of examination and shall include, without limitation, his or her full name; present or
last known address; the last date when such address was known or believed to be correct; his or
her present or last known business affiliation, title or occupations, and each of his or her
positions, titles or job description during the applicable period of time covered by any answer
referring to such person, and (ii) when used in reference to a document including, without
limitation, any business record, each such term means to provide information of each such
document sufficient properly to identify each document in a subpoena pursuant to Rule 33, or by

a request to produce pursuant to the Alabama Rules of Civil Procedure and shall include, without
Case 1:19-cv-00997-WS-B Document1-1_ Filed 11/15/19 Page 32 of 73 PagelD #: 41
DOCUMENT 4

limitation, and separately stated as to each document its date; the name, address, professional
title, job description, position and legal or technical background of its author; the name, address
and position of its recipient and each and every person receiving a copy; a general description of
its subject matter and contents (in lieu of such description a copy, properly identified to the
relevant interrogatory, may be attached to your answers); the name, file number or other
designation or description of each and every file known to contain a copy; the name and address
of the present custodian of each copy, including the original, and a description of the
circumstances under which it was prepared, issued, mailed, sent or received and to or by whom
issued, mailed, sent or received.

6. For each document asserted to be privileged or otherwise excludable from
discovery, the basis for such claim of privilege or other ground for exclusion shall be stated. For
any document no longer in existence, state how it passed out of existence, and identify each
person having knowledge concerning such disposition and state the following:

a, Identify the documents or information with sufficient particularity to allow
the plaintiff to bring the matter before the court;

b. State the nature of the privilege asserted;

C. If it is a document or documents, identify its date, author, its addressee,
any copy addresses and all persons who have received, copied or
otherwise been permitted to see all or any part of the document or any
copy thereof;

d. Describe the subject matter discussed in the document and identify its

present custodian.
Case 1:19-cv-00997-WS-B Document 14 Filed 11/15/19 Page 33 of 73 PagelD #: 42

7. Unless otherwise specified, each interrogatory relates to, covers and requests
information for any and all periods prior to the date answers are filed and requires a continuing
answer.

8. When an interrogatory requires you to "state the basis of" a particular claim,
contention or allegation, state in your answer the identity of each and every communication and
each and every legal theory that you think supports, refers to or evidences such claim, contention
or allegation.

9, As used herein, the word "or" appearing in an interrogatory should not be read so
as to eliminate any part of the interrogatory but, whenever applicable, it should have the same
meaning as the word "and." For example, an interrogatory stating "support or refer" should be

read as "support and refer" if any answer that does both can be made.

INTERROGATORIES AND REQUESTS FOR PRODUCTION

I. Please produce complete copies of any policies of liability insurance of any type
(including excess and/or umbrella insurance) that may conceivably provide coverage relative to
the allegations and events described in the Complaint. Please ensure that the produced policies
include the applicable policy limits.

RESPONSE:

2. Please produce all documents that the Defendant received in response to all non-
party subpoenas issued by them in this case. NOTE: Please consider this request ongoing in
nature and subject to the requirements to supplement found in Rule 26, Ala. R. Civ. P.
RESPONSE:

3. For each expert witness you intend to call at trial, please provide the following

information and/or produce the following materials:
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page 34o0f 73 PagelD #: 43
DOCUMENT 4

a. State the substance of the facts and opinions to which the expert is expected
to testify;

b. State the substance of the facts and opinions upon which the expert may rely
in providing his or her opinions;

c. Describe the expert’s qualifications, including but not limited to the expert’s
field of expertise, education, employment history, and teaching or
instructional experience;

d. Please identify all publications written or edited by the expert;

e. State the matters for which the expert has been retained to testify in the last
five years, including the identity of the individual who retained the expert,
the style of the case, the court in which the case was pending, and the identity
of all other attorneys involved in the case;

f. State whether the expert has prepared an oral or written report of the expert’s
findings and/or conclusions;

g. Produce a current resume or curriculum vitae for the expert; and

h. Produce all documents the expert has reviewed, analyzed, relied upon, or
considered in this case.

RESPONSE:

4. Please identify all persons known to the Defendant to have any knowledge
concerning the facts or circumstances surrounding the incident made the basis of this lawsuit, by
providing the following information:

a. Full legal name;

b. Affiliation with the Defendants (if any);
c. Job title or capacity;

d. Address and telephone number; and

e. General substance of person’s knowledge.

RESPONSE:
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page 35o0f73 PagelID#: 44
DOCUMENT 4

5. Please state the name, last known address and telephone number of each person
you believe was or may have been an eye-witness to the incident made the basis of this suit.
RESPONSE:

6. Please state the following with respect to Defendant’s employment as of the day
that the accident at issue in this case occurred:

a. The name of the business entity who employed them;
b. Their dates of hire;
c. All titles or positions they held and the associated date range(s);

d. Their specific duties, responsibilities and supervisor as of the date of the
accident made the basis of this action; and

e. Whether they were acting within the line and scope of their employment at
the time of the accident.

RESPONSE:
7. Please produce all incident reports and/or accident reports generated, created

and/or obtained by the Defendant that relate in any way to the accident forming the basis of this

Complaint.
RESPONSE:
8. Please produce color copies of all photographs and/or video recordings that are in

the Defendant’s possession (including the constructive possession of its employees, agents, or
representatives), and that reflect: (i) the scene of the subject crash as it existed at any time on or
after the day of the accident at issue in this case; and/or (ii) any of the vehicles involved in the
crash at any time on or after the day of the accident at issue in this case.

RESPONSE:

9. Please identify the owner of the vehicle being driven by the Defendant at the time
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 36 of 73 PagelD #: 45
DOCUMENT 4

of the subject accident forming the basis of this Complaint and whether the Defendant had
permission to operate the vehicle. If the Defendant did not have such permission, provide the
legal and factual basis for such denial.

RESPONSE:

10. State specifically and in detail your understanding of exactly how the incident
referred to in Plaintiff's Complaint occurred, including; without limitation, the speed and
location of your vehicle preceding and at the time of impact.

RESPONSE:

11. State in detail the purpose of the trip the Defendant was making at the time of the
incident made the basis of this suit.
RESPONSE:

12. Do you contend that the act or acts of any party other than the Defendant in any
way caused and/or contributed to the incident made the basis of this suit? If so, please state the
full name and last known address of such other party and describe in detail the act or acts of such
other party which you contend caused and/or contributed to the incident made the basis of this
suit.

RESPONSE:

13. Please identify the complete cell phone number and service provider of each and
every cell phone that the Defendant had in his/her possession at the time of the incident made the
basis of this suit.

RESPONSE:
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 37 of 73 PagelD #: 46
DOCUMENT 4

14. Please list every medical provider from whom Defendant has sought medical
treatment for any injuries or ailments caused or exacerbated by the crash described in Plaintiff's
Complaint.

RESPONSE:

15. Please produce a color copy of all driver licenses for the Defendant.
RESPONSE:

16. For any affirmative defenses asserted, provide the factual and legal reasoning,
basis, underpinning, etc. for such defenses.

RESPONSE:

Respectfully submitted,

/s/ J. Patrick Courtney II

 

J. PATRICK COURTNEY III (COQU004)
Attorneys for Plaintiff, Virginius L. Taylor, Jr.

LAW OFFICES OF J. PATRICK COURTNEY III
P. O. Box 2205

(1 North Royal Street)

Mobile, AL 36652-2205

251/694-1001

251/433-3752 (fax)

Jpc3law@aol.com

TO BE SERVED WITH THE COMPLAINT
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 38 of 73 PagelD #: 47

AlaFile E-Notice

 

02-CV-2019-902793.00

To: J. PATRICK COURTNEY III
jpc3law@aol.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following complaint was FILED on 10/14/2019 2:02:49 PM

Notice Date: 10/14/2019 2:02:49 PM

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION
205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles.lewis@alacourt.gov
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 39 of 73 PagelD #: 48

AlaFile E-Notice

 

02-CV-2019-902793.00

To: UPS MACHINERY SERVICES INC.
C/O CAPITOL CORPORATE SER
2N JACKSON ST SUITE 605
MONTGOMERY, AL, 36104

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following complaint was FILED on 10/14/2019 2:02:49 PM

Notice Date: 10/14/2019 2:02:49 PM

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION

205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles .lewis@alacourt.gov
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 40 of 73 PagelD #: 49

AlaFile E-Notice

 

02-CV-2019-902793.00

To: WALLACE W. COOPER
43159 JERRY WILDE ROAD
ROBERT, LA, 70455

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following complaint was FILED on 10/14/2019 2:02:49 PM

Notice Date: 10/14/2019 2:02:49 PM

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION
205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles.lewis@alacourt.gov
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 41of73 PagelD #: 50

AlaFile E-Notice

 

02-CV-2019-902793.00

To: ENTERPRISE FM TRUST INC.
C/O CT CORP. SYSTEM
2 N JACKSON ST SUITE 605
MONTGOMERY, AL, 36104

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following complaint was FILED on 10/14/2019 2:02:49 PM

Notice Date: 10/14/2019 2:02:49 PM

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION

205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles.lewis@alacourt.gov
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 42 o0f 73 PagelD #: 51

 

State of Alabama SUMMONS Court Case Number
Unified Judicial System 02-CV-2019-902793.00
Form C-34 Rev. 4/2017 - CIVIL -

 

 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

NOTICE TO: UPS MACHINERY SERVICES INC., C/O CAPITOL CORPORATE SER 2 N JACKSON ST SUITE 605, MONTGOMERY, AL 36104

 

(Name and Address of Defendant)

THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S} OR ATTORNEY(S) OF THE PLAINTIFF(S),

J. PATRICK COURTNEY III

 

[Name(s) of Attorney(s)]

WHOSE ADDRESS(ES) IS/ARE: P. O. BOX 2205, MOBILE, AL 36652
[Address(es) of Plaintiff(s) or Attorney(s)]

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

 

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

L] You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
this action upon the above-named Defendant. VIRGINIUS LESLIE TAYLOR
[¥] Service by certified mail of this Summons is initiated upon the written request of JR.

 

 

 

 

pursuant to the Alabama Rules of the Civil Procedure. [Name(s]
10/14/2019 !s/ JOJO SCHWARZAUER By:
(Date) - (Signature of Clerk) (Name)
Certified Mail is hereby requested. [s/f J. PATRICK COURTNEY II

 

(Plaintiffs/Attorney's Signature)

 

 

RETURN ON SERVICE

_] Return receipt of certified mail received in this office on

 

 

 

 

 

(Date)
(_] | certify that | personally delivered a copy of this Summons and Complaint or other document to
in County,
(Name of Person Served) (Name of County)
Alabama on
(Date)
(Address of Server)
(Type of Process Server) (Server's Signature)

 

 

(Server's Printed Name) (Phone Number of Server)

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 43 0f 73 PagelD #: 52

 

State of Alabama SUMMONS Court Case Number
Unified Judicial System 02-CV-2019-902793.00
Form C-34 Rev. 4/2017 - CIVIL -

 

 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

NOTICE TO: WALLACE W. COOPER, 43159 JERRY WILDE ROAD, ROBERT, LA 70455
(Name and Address of Defendant)

THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),

J. PATRICK COURTNEY III

 

 

[Name(s) of Attorney(s)]

WHOSE ADDRESS(ES) IS/ARE: P. O. BOX 2205, MOBILE, AL 36652
[Address(es) of Plaintiff(s) or Attorney(s)]

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND. COMPLAINT OR
OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

 

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

(| You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
this action upon the above-named Defendant. VIRGINIUS LESLIE TAYLOR
[¥] Service by certified mail of this Summons is initiated upon the written request of JR.

 

 

 

 

pursuant to the Alabama Rules of the Civil Procedure. [Name(s)]
10/14/2019 Is/ JOJO SCHWARZAUER By:
(Date) (Signature of Clerk) (Name)
Certified Mail is hereby requested. Is/ J. PATRICK COURTNEY I]

 

(Plaintiff's/Attorney's Signature)

 

 

RETURN ON SERVICE

[_| Return receipt of certified mail received in this office on

 

 

 

 

 

(Date)
1 I certify that | personally delivered a copy of this Summons and Complaint or other document to
in County,
(Name of Person Served) (Name of County)
Alabama on
(Date)
(Address of Server)
(Type of Process Server) (Server's Signature)

 

 

(Server's Printed Name) (Phone Number of Server)

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 44 of 73 PagelD #: 53

 

State of Alabama
Unified Judicial System
Form C-34 Rev. 4/2017

SUMMONS Court Case Number
- CIVIL - 02-CV-2019-902793.00

 

 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

NOTICE TO: ENTERPRISE FM TRUST INC., C/O CT CORP. SYSTEM 2 N JACKSON ST SUITE 605, MONTGOMERY, AL 36104

 

(Name and Address of Defendant)

THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),

J. PATRICK COURTNEY Ill

 

[Name(s) of Attorney(s)]

WHOSE ADDRESS(ES) IS/ARE: P. 0. BOX 2205, MOBILE, AL 36652
{Adaress(es) of Plaintiff(s) or Attorney(s)]

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

 

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

| You are hereby commanded to serve this Summons and a copy of the Complaint or other document in —

 

 

 

 

this action upon the above-named Defendant. VIRGINIUS LESLIE TAYLOR
\¥] Service by certified mail of this Summons is initiated upon the written request of JR.
pursuant to the Alabama Rules of the Civil Procedure. [Name(s)]
10/14/2019 Isi JOJO SCHWARZAUER By:
(Date) (Signature of Clerk) (Name)
[¥] Certified Mail is hereby requested. /s/ J. PATRICK COURTNEY Ili

 

(Plaintiff's/Attorney's Signature)

 

 

RETURN ON SERVICE

[|] Return receipt of certified mail received in this office on

 

 

 

 

 

(Date)
_ | | certify that | personally delivered a copy of this Summons and Complaint or other document to
in County,
(Name of Person Served) (Name of County)
Alabama on
(Date)
(Address of Server)
(Type of Process Server) (Server's Signature)

 

 

(Server's Printed Name) (Phone Number of Server)

 

 
 

Ravised 1-1-043 4-1~993 11-1~99

IN TRE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

 

*
*"
Piaintiffts) %
vs, a CIVIL ACTION NO, .

 

a DATE COMPLAINT FILED

 

 

Defendant(s) x
ASSIGNMENT TO EXPEDIATED CASE MANAGEMENT §

This case has been placed on the Expedited Case Management Sysiem which is designed to dispose of a
case within [2 months after fling,

 

IAL ORDER

S T ISION IN §

Ifa party to this cause belleves that the cause is extremely complex or will involve unlque probletns and
will be impossible to prepare for trial within tha time frame of the system, he cay, within 40 days after the date of
this onder, or if the party has not been served ai ihe date of this onder, within 40 days after service, file a motion
requestitig that the cause not be included inthe system and that the parties be allowed additional time ts prepare the
cause for trial. A motion filed jater than the aforesaid 40 days will not be considered by te Court. Ocal argument
may be requested on an cxclusion motion, Ifa cause is excluded from the system by the Court, a discovery schedule

will be set by the Court after confiorence with the parties. Ha case ig so excluded! tha general pre-trial portion of this
order will sematn ja effect undess spectfically wtered by the Court,

ISCOVERY

Uniess the Court sets a shorter ume, all pre-trial discovery shall be completed within 270 days. afer filing
of the complaint valess party fillug the Motion 10 Set and Certificate of Readiness requests an additional period ot”
time, not to execed 60 days, and cartifies chad all discovery will be concluded within that time. Noladthstandin g the
foregoing, for good cause shown, the Court mity permit, or the parties may agree, that additional discovery

" procedures be undertaken anytime priox to trial, so Tong as such discovery can be completed so ag.not to require a
continuance of the trial setting.

M TO SET AND CERTIFICATE GE READINESS

Counsel for the plaintiff shalt, and counsel for any other party may, file a Motion to Set and Certificate of
Reaciness, which shall be filed not tater than 270 days after the filing of the complaint, Lf such a motian is not filed
by the 280th day, the Court will place the case marked “To Be Dismissed" on a disposition docket as neur ag
possible to the 300th day and send notice of such to ail parties, Ifa Motion to Set and Certificate of Readiness ty not
received by the Court priov 4a the disposition date, the case will be dismissed,

The Motion to Set and Certificate of Readiness wil be in a for similar to that available of in the clerk's
office and will contain the following inforruntion:

a The date the complaint was fled;

 
Case 1:19-cv-00997-WS-B Document 4, Filed 11/15/19 Page 46 of 73 PagelD #: 55

(23 That the issues in the cave have bee defined and joined;

(3) That all discovery has been completed or will be completed within G0 days after the filing of the
Certificate af Readiness;

(4) That a jury trial has or has not been demanded:
5} The expected length of the trial expressed in hours andor days:
(6) A brief description of the plaintiff's claim:

(7) The names, addresses and telephone wurnbers of the parties or their attomeys nesponstble for thelr
litigation;

(8) That the movant certifies that all expert witnesses expected to testify at trial have been disclosed to
all parties, together with « summary of their opinions;

(9) That the movant acknowledges his/her responsibility to make all documents, exhibits, and
physical evidence, or copies thereof, expected to be used in the case jn chief available to the other
parties, not leas (han 2) daye prior so wil, for Inspection and copying:

(10) That the movant certl es that he/she has read the pre-irial order, that he/she has complied with it
to date and will comply with its requirements in the future,

The filing by the plainsiff ofa Motion to Sel und Certificate of Readiness constitutes the voluntary
distnissal of all fictitious parties whose true names have nat bean substituted,

CONTROVERTING CRRTIFICATE

Within 14 days after a Motion to Set and Certificate of Readiness has been filed, counsel for any other party may
file a Controverting Certificate spect fying the particular statements contiined in (he Certificate of Readiness to
Which objection is made, and the reasons therefore. Oral arguem raay be requested. The Court shall thereupon
enter an order placing Une case on the Active Calecdar either bnmediately or, where good cause is shown, at a
apecified later date.

ACTIVE CALENDAR

Fourteen days after a Motion to Set and Certificate of Readiness is filed, if a Controverting Certificate has
not been filed, the case shail be placed on the Active Calendar, untess otherwise ordered by the Court.

SE GE IAL,

Unless specifically set by the Court, cases on the Active Calendar shall by set for trial generally in the samme
order as thay came on the Active Calendur and ag xoon as possible. Preference staal! be given to cuses which by

stabtte, rue or order af the Court are entitied to priority, Counsel shall be given at least sixty days notice of the nial
date,

DELAY

When a case bas been set for trial, no postponemunt of the trial will be considered by the Court except on a
written motion substantially in the form previously approved by the Court. (Obtain from the Court a Request for
Delay form.)

 
Case 1:19-cv-00997-WS-B Document, 151, Filed 11/15/19 Page 47 of 73

NOTIFICATION OF SETTLEMENT |

In order to provide other Ittigants with prompt trial settings all atiorneys shall aotify the Court of
sullement, regardless of to studies or state of the case (discovery stage, active calendar or trlal calendar).

GENERAL PRE-TRIAL ORDER
To axpedite pte-trial and trial procedure, itis ORDERED by the Court that the following will apply:
1. EXHIBITS, DOCUMENTS, AND PHYSICAL BYIDENCE. GENERALLY

PagelD #: 56

a. aach party shall Wentily in writing to all ather parties and shall make at! documents, exbibits and
physical evidenca, or copies thereof, expected to be used in the cuse in chief available to the other parties,

Hot leys than 23 says prior to trisl, for inspection and copying. The same shall then be authenticated

and

admitted into evidence without further proof, unless. written objections fo any sich documents or exhibits

be made ta the Court not fess than 14 days prior to uial specifying che grounds of objection 1o (he

genuineness and relevancy of the proposed document, exhibit, or physical evidence... The requirement does

hat apply to documents, exhibits and physival evidence used solely as impeachment evidence,

b, Documents, exhibits or physical evidence not dmely exhibited ta or made avallable to other

parties prior to trial uader this Order will not be admitted into evidence ar the trial unless aolely for
impeachment purposes of unless the ends of justice sa require,

g, Documents, exhibits or physical evidence so admitted hereunder shall be presented to the court

reporter for marking in evidence prios to trial.

2 DOCTOR, HOSPITAL AND MEDICAL RECORDS

a, Ifapplicable, all doctor, medical and hospital bills shall be sent to or wade available t all partion
not leas than 21 days before trial and shall be admitted in evidence as reasonable withant firther proof,
unless written objection to any such bills be made to the Court nu less than 14 days before trial specifying

the grounds for objection. .

d. Any such bills not timely exhibited ¢ the other parties will not be admitted in evidence at trial

untess the enda of justice ao require.
ce The bills 40 admitted shall be presented to the cout seporter for marking in evidence prior to trial,
4, 8 GES

“a All parties seeking special damages shall furnish the other parties with a list thereof not less than
21 days before trial, Written objections thermo may be made not fess than [4 days before trial specifying
the grounds of objections.
h, Evidence of special damages claimed, but not timely exhibited ta other parties, will nol he

admitted Into evidence untess the ends of fustice so require,
4. AGENCY-TIME AND PLACE-DUTY

a. Agency and the time and place of the incident involved, i€ allowed in the complaint, and, if

&

begligence.cnae, the existence of a duty, arc admitted and the parties a's desmed cormcdy named and

designated unless specifically denied by answer ar unless written objection is made not fogs than [4
before trial. The objections ahsll include the correct sume and entity and/or the grounds relted on,

 

days
Case 1:19-cv-00997-WS-B Documentbd.,Filed41/4549- Page 48 of 73 PagelD #57 __

5. EXPERTS
a. Unless previously obrained by discovery, each party will furnish to all other parties the. narnes,

addresses and quniifications of all expart witnesses expectad to testify, together with a bricf summary of
their opinions. Such disclosure of experts shall be made by the party filing the Motion to Set and
Certificate of Readiness not ister than the time of fling such moon, Disclosure by all parties shall be
made not later than 14 days after the fiting of the Motion to Set and Certificate of Readiness.

 

b Disclosure of experts in cases nat incladed in the Fasttrack system shall be made by all parties not
{oss than G0 days before trial,

¢. Unless writen objection to the qualifications of an expert is made sot baxter than 30 days before
tal, stating grounds, the qualification af such experts will be admitted.

dk. Upon culling an expert to testify at trial, the rtlomiey may state to the Court and fary the name,
address and summary of the qualifications of the expert,

6. TRU bt

Hf the case is to be tried by a jury, requested written charges shall be submitted to the Court not later thant
the close of the plaintiff's case, subject to supplementation during the vourse of the trial on mattors which could noi
be reasonably anticipated. Each requested charge will be typed on letter sized paper and identified by the purty’s last
name and shall be numbered,

7 JURY SELECTION.

Before the cotomencement of trial, the parties wil furnish or advise the court, outside the presence of the
Jury, the oames of al insurance compacies involved and any special voir dine questions for the purpose af qualifying
the jury.

& DUTY TO SUPPLEMENT DI SCOVERY . 7

All parties are under duty 1p supplement responses to discovery aa provided by Rule 26(e)(3) ARCP which
should bs done nor tess than 30 days before trial.

3, MOTIONS GENERALLY

. Tf motion to strike or motion to dismiss a pleading is Fued, the Court will not cousider such unless a copy of
” the pleading sought to be struck or dismissed is attached thereto,

19. ZONFLICTS

In the event of scheduling conflict affected counsel shall comply with the Attorney Calendar Conflict
Resolucion Order of the Alabama Supreme Court,

Itis furtaer ORDERED by the Court that the Court will reconsider any portion of the General Pre-Trial

Onder upon timely application by any party.

posing Judge, John R,. Lockett

Done this the. _.. day of

 
---~- Case 4+49-6v-00997-WS-B- ~Decumentiadonmiipigi tse Page 49 of 73 _PagelD #58 —____

 

State of Alahama SUMMONS Court Case Number
Unified Judicial System 02-CV-2019-962793.00
Form G-34 Rew. 4/2047 « CIVIL -

 

 

 

iN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

NOTICE TO: UPS MACHINERY SERVICES INC., C/O CAPITOL CORPORATE SER 2 N JACKSON ST BUITE 605, MONTGOMERY, AL 36104
(Name and Address of Defandard)

THE COMPLAINT OR OTHER DOCUMENT WHICH 18 ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEQIATE ACTION TO PROTECT YGUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HANO
DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFP(S) OR ATTORNEY(S) OF THE PLA) NTIFFYS),

J. PATRICK GOURTNEY Hl

 

{Namefs) of Atiormey(s)}
WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 2205, MOBILE, AL 36652
Address(es) of Plaintiffs) or Aitormay{s)}
THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR

OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS. DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

[_] You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
this action ppon the above-named Defendant.

 

 

 

 

. VIRGINIUS LESLIE TAYLOR
[¥] Service by certified mail of this Summons is Initiated upon the written request of JR.
pursuant to the Alabama Rutes of the Civil Procedure. iNamo(s))
10/14/2619 {ef JOJO SCGHWARZAUER By:
(Date) (Signatures of Clark) {Name)
[¥| Certified Mail is hereby requested. fsf J. PATRICK COURTNEY I

 

{Plaintif's/Attiorney's Signature)

 

 

 

RETURN ON SERVICE
[7] Return receipt of certified mail received in this office on

 

: (Data}
[_] | certify that | personally delivered a copy of this Summons and Complaint or other document to

in

 

Le

  
 
  

B.S. Postal Sa
scale kat

(Nante of Person Server)

   
 

Alabame on

eee eA ae

 

SEIPT

   

(Date)

Bement USER Ee Remarc ice Mauer oat seis Thine

OFFICIAL USE

Cerlified Mall Fee

g
Extra ices & Fees (check hox, ad #38 #9 appropriato}

CJ Return Receipt (hardvopy}

ClReturn Receipt (aleatronto) [ Postmark

C1Gertited Mall Restriotod Doltvery «8 —— Hera

Adult Signature Required 6

CJ Adu Signature Reatristed Delivery § _.
Postage

 

(Tyne af Process Server) {Server's Signature}

(Server's Printed Nama}

02-CV-2619-902
VIRGINIUS LESLIE TAYLOR JR. V. UPS MAC

 

 

 

C001 - VIRGINIUS LESLIE TAYLOR JR. ¥
(Plaintiff) ~—

 

astage and Fesa

 

 

3
Sent To

 

7039 OF00 g800 3957 342

Steal AAT APE No, OF PO Bax Ne,

 

Oly Saks, BAe

 

         

 

Lie LR Se SE A a bai ad Dea ey

 

 
 

ALABAMA JUDICIAL DATA CENTER
AVSO305 MOBILE COUNTY

ORDER ERVICE AND RETURN
RDER FOR SERVIC TU CV_2019 902793.00
BEN H. BROOKS

kt mk et em ae

IN THE CIRCUIT COURT OF MOBILE COUNTY
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

TR mm ae tet ee as me et et

SERVE ON: D003

ENTERPRISE FM TRUST INC,

C/O CT CORP, SYSTEM

2 N JACKSON ST BUTTE
f

605
MONTGOMERY 36164-0000

NOTES: .
YOU ARE REQUIRED TO RESPOND TO DISCOVERY WITHIN 45 DAYS OF SERVICE

Oe) ARTY TTR TUE RD Re Pr ee eee

TO ANY SHERIFF, OR ANY AUTHORIZED AGENT:
T

ARE HEREBY ORDERED TO DELIVER THE ATTACHED DOCUMENT
O THE ABOVE NAMED PERSON AT THE ADDRESS INDICATED ,

10/15/2019 DATE CLERK : J O70 ,SCHWARZAUER BY:

OVERNMENT ET
SEH a Mbage tt te

ee

I HEREBY CERTIFY THAT I PERSONALLY DELIVERED A COPY OF THE ATTACHED
DOCUMENT IN COUNTY, ALABAMA

2
e

 

 

 

SIGNATURE OF SERVER

 

 

 

 

em er re a me

PREPARED: 10/15/2019

LN

 

 
 

 

State of Alabama

SUMMONS Court Case Number
United Judicial System | | a | 02-CV-2019-902793.00
Form 6-34 Rov, 4/2017 ~ GEIL »

 

 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. 'V. UPS MACHINERY SERVICES ING. ET AL

NOTIGE TO: wat.ace W. COOPER, 43450 JERRY WILDE ROAD, ROBERT, LA 70465

(Name and Address o? Deferdiant)

THE COMPLAINT OR OTHER DOCUMENT WHICH 18 ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND

DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
J. PATRIGK GOURTNEY HI

{Name(s} of Atorney(s}}
WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 2205, MOBILE, AL 36692
FAdcress(o9) of Plaintiffs} or Atomey/s)}

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND GOMPLAINT OR
OTHER DOGUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

[_] You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
this action upon the above-named Defendant. ,

 

 

 

 

 

 

 

. VIRGINIUS LESLIE TAYLOR
[¥] Service by certified mail of this Summons is initiated upon the written request of JR.
pursuant to the Alabama Ruies of the Civil Procedure. Name(s]
10/14/2019 isi JOJO SCHWARZAUER By: ) { 1 ?
(Date) {Signature of Clark) {Mame}
{y] Gertlied Mail is hareby requested, fai J. PATRIGK GOURTNEY I
(Plaintifs/Atomey's Signature}
RETURN ON SERVICE

[-] Return receipt of certified mall received in this office on

 

(Data)
{"] | certify that | personally detivered a copy of this Summons and Complaint or other document to

donne shiner

in County,
' (Name of Person Served) (Name of County)

Alabama on Bats (RBS

Reis sil ale) MN cae

eae ere mek

a ah
For delivery taformation, visit our website at wivw.usps.com™.

OFFICIAL USE

artified Mall Fee

  
   

ie)

 

   
    
    

(Type of Process Server) {Server's Signature)

  

(Server's Printed Name

62-CV-2019-
VIRGINIUS LESLIE TAYLOR UR. V. UPS

 

Ta Lervioes & Fees (check bax, add fev 4a appropriate)
[C] Raturn Reosipt (haricopy)
[7] Return Recoipt {electronio) $e Fostinark
Cicertitied Mal Restioted Deltvery § § __________» Here

[Adu Signature Required $
Dl Adutt signature Restricted Delivery 6

Postage

 

C001 - VIRGINIUS LESLIE TAYLOR JR. v.
(Preinaa

 

 

$
Total Postage and tees

 

 

3
Sent To
Shea} aid Ape Wo, oF PO Box No,

 

 

 

3015 0700 go00 3957 3438

 

 

City Sate; ZIP 4s

 

 

 

 
 

Case 1:19-cv-00997-WS-8Dasuinsa telefon etl mmm

V, ALABAMA JUDICTAL DATA CENTER
AV8O305 ‘ MOBILE COUNTY

R R CE AND RETURN
ORDER FOR SERVI CV_2019 902793.00
BEN H. BROOKS

Sw me

IN THE CIRCUIT COURT OF MOBILE COUNTY
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

SERVE ON: D002

COOPER WALLACE w.
T3785 JERRY WEL ROAD

ROBERT LA 70455-0000

 

 

“TTA Rate mane Team me ee ee

TO ANY SHERIFF OR ANY AUTHORIZED AGENT; 777777777 TTT otc r ore nee e nee eee
POH eE HEREBY ORDERED TO DELIVER THE ATTACHED DOCUMENT
TO THE ABOVE NAMED PERSON AT “THE “ApBoEGG INDICATED.
10/15/2019 DaTE CLERK: JOJO SCHWARZAUER BY:
/15/ + 392° BCH 7 ——

OBILE AN 366425856
(SETHE 7 4 Baad

 

 

 

 

 

 

TTT ee

 

 

 

 

 

 

 

 

 

PERATOR: JOD Tree ee eee

 

 

 

 

 
 

 

State of Alabaina SUMMONS Court Case Number
Unified Judicial System 02-CV-2019-902793.00

Form 0-34 Rev, 4(2017 | ~ CIVIL -

 

 

 

IN THE GIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL

NOTIGE TO: ENTERPRISE FN TRUST INC., C/O CT CORP, SYSTEM 2 8 JACKSON ST SUITE 605, MONTGOMERY, AL 36104
{Nama and Address of Defendant)
THE COMPLAINT OR OTHER DOGUMENT WHICH I$ ATTACHED TO THIS SUMMONS 18 IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED To FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EAGH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A GOPY OF YOUR ANSWER MUST BE MAILED OR HAND
DELIVERED 8Y YOU OR YOUR ATTORNEY TO THE PLAINTIFF(8) OR ATTORN EY(S) OF THE PLAINTIFF(S), ‘
J. PATRICK GOGURTNEY Hl ,
iName(s) of Atlomey(s}}
WHOSE ADDRESS(ES) IS/ARE: P, ©. BOX 2205, MOBILE, AL 36652
Address(es) of Plaintift(s) or Attormey(s)}

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
OTHER DOGUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT,

 

 

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

["] You are hereby commanded to serve this Summons and a cupy of the Complaint or other document in

 

 

 

 

 

 

 

 

   
  

  

 

  
 
   
   

 

 
     
 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

this action upon the above-named Defendant. VIRGINIUS LESLIE TAYLOR |
[v] Service by certified mall of this Summons is initiated upon the written request of JR.
pursuant to the Alabama Rules of the Civil Procedure. Name(s]
10/14/2019 fst JOJO SCHWARZAUVER By:
(Date) (Slonsture of Clerk) (Name)
iy] Certified Mail is hereby requested. is/ J. PATRICK COURTNEY iii
{Plaintif's/Atiomey’s Signature)
RETURN ON SERVICE
[_] Return receipt of certified mail received in this office on
. (Date)
[_] | eartify that | personally delivered a copy of this Summons and Complaint or other document to . _.
. in ee County,
(Name of Parson Served) the Postal Service” - ne ee
Alabama on me CERTIFIED MAIL®° RECEIPT
(Date) ot Me ee
. mm ay cle or Perea website al www.uspsa.com®, ... ..
(Type of Process Server) (Server's Signatura) in O a F | C i A L. 1 « ES
q Feo
r
m is
(Server's Printed Name) oo Ents denies ota a ay
, . [lHotun rea _
02-CV-2019-90, | Sootmanineroeeway 2 Postmark
VIRGINIJS LESLIE TAYLOR JR. V. UPS Me oO a fovindemaaieenbed alter ————
C) (Pos Se
C001 - VIRGINIUS LESLIE TAYLOR JR. . aoe
(Plaintify —~ cy |lotalPostage and Fees
mie oT [sent%
me SHOST STARE NB, OF PD Bax NG, ae |
City, Sats, BIRLA

 

     

PS DETR Pr eul ie) 7530-02-0C0-8047 .. -. See Reverse for Instructions,

 

 

 

 
 

AVS0305

ALABAMA JUDICIAL DATA CENTER
MOBILE COUNTY

ORDER FOR SERVICE AND RETURN

cv_ 2019 g? 02793. 00
BEN H. BROOK

IN THE CIRCUIT COURT OF

MOBILE
VIRGINIUS LESLIE TAYLOR OR.

COUNTY
V. UPS MACHINERY SERVICES INC. BT AL
SERVE ON: D001
UPS MACHINERY SERVICES INC.
C/O CAPITOL CORPORATE SER
2 N JACKSON ST SUITE, 605
MONTGOMERY ,AL 36104-0000
NOTES ;

TO ANY SHERIFF OR ANY

SSS Sw MS ee RM SS ee

AUTHORIZED AGEN
0 ARE HE

 

Ts
REBY CRRERED TO DELIVER THE ATTACHED DOCUMENT
TO THE ABOVE NAMED PERSON AT THE ADDRESS INDICATED.
10/15/2019 DATE CLERK: JoJo SCHURRZAUER BY:
oe LTE,
SET} E74 8420

<= SS Sw SS Se mem Se mee ee ee eee eee

I HEREBY GERTTEY THAT I PERSONALLY DRL ERED A COPY OF THE ATTACHED
DOCUMENT IN COUNTY,

 

 

OPERATOR: JOD nnn ree ec cs
PREPARED: 10715/2019

 

 

 
 

ee

 

 

 

 

  

 

 

 

 

 

 

 

o"ee oqahé Ske DODO ODEO bIDe =
A = eave papussy ABAIPO paynasel ery pearsuy O] |
Fee eoutig c1 AN PCPSIIESY fengoa 2 POIPO D "gage eayies woy] zessuedt) HUN SPRY EC _
SSTPUCUTIEF] hes ANC Wo PSD Ci .
se na Pea EN mapa 86 LiZr PSL LLES ZOPE 0656
parouisey We Pasisieey (] = Arenileq peyoHIS°H amypeutis yn
Se seems! HINA
S$  @ssarha IW pou 0 adAy eaIaes “S
O Ee eee 3 ° - |
pe ila - bY. NIH) | pOLge TW 'AUSNIODINON
Any egg ayiNSASNOSHOVENT |
aS | 5 wd | yas aLvHOdHOO TOY oo §
ONE SaOIANaS AHEINIHOVR odfi 3
f — onf_— smojeq ssaippe Areajep sews SHAH ty ee
1 Sa) [J wall wow quareuip sserppe Alentsp SI “C ——- 10) passe
y g i ine % ‘spuued soeds Ji U0,
Bike ANE 8 fouey paiutid) Aa panieoey “a rgoeidyreul ouy JO HORT Ul O} PIES
4S asopy O OA O] DIBS SL] Wurjel UD
wuaby Dre a TO asia uo ssaIppe pur OWEL |
ONL A, "E pue ‘ “| SWE

  

en CF een bo oH ERE RE Ie

 

Pena ene NOLDIS SIME 343 7ANOD
 

: cei! a402 53) 9254 4217 36

x
5 arr

Postal Service

Case 1:19-cv-00997-WS-B Document 1d alerts

  

 

 

F
g
i

 

    

   

First-Class fk
Postage & Fi
USPS

       

my il

Jodo Schwarzauer
MOBILE COUNTY. £)

Mobile GovermmenSPlaza, Reon & e805
205 Government Steet ay. a

a re

"I a

r
~~ = ~ 1
= a E
ree E “a pTin fl rer yetread . I
Buy, Alabama SFLI Laem FE ET * 5
, ~ *
ah Tt,
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 57 of73 PagelD #: 66

AlaFile E-Notice

 

02-CV-2019-902793.00

Judge: BEN H. BROOKS

To: COURTNEY JOHN PATRICK III
jpc3law@aol.com

 

NOTICE OF SERVICE

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following matter was served on 10/18/2019

D001 UPS MACHINERY SERVICES INC.
Corresponding To
CERTIFIED MAIL

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION
205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles.lewis@alacourt.gov
 

Py eee Rai ee 088i
" Complete items 1,2,and3, | ) ry

    

 

 

 

 

 

E Print your name and address on ihe reverse xX a ookiocodd ‘get;

so that we can return the card to you. | A Addressee

m Attach this card to the back of the mailpiece, || © Revaved by Punisd Name) |G, ale of Delivery

or on the front if space permits. AT 1 8 atyg |

1. Article Addressed to: D, Is delivery address different from item 17 CI Yes

: . . TFYES, enter delivery address below: [No

ENTERPRISE FMTRUSTINC. ,

C/O CT CORP. SYSTEM O45) GISG
‘2 N JACKSON ST SUITE 605

|

 

| MONTGOMERY, AL 36104 UZ N° |9- O24
LCI EAE THUY LA (eee cco, Seemetnt

Ql Certified Maik Daiivery

 

 

 

 

9590 9402 5341 9154 4278 17 Ci Certified Mell Restricted Delivery C1 Return Receipt for
[i Gollect on Delivery 7 Snare Cont -
i , Li Collect on Delivery Resticted Delive I Te Contirmation
2, Article Number (Transfer from service label) ohne Wi very ry Ci Senate Conirmation
U insured Mail Resticted Delivery Restricted Delivery

0}

7015 O700 0800 3957 3445 rare

l ee pee ENE Page.58 of-73 . PagelD & :

 
 

 

         
 

 

 

 

 

OL6Z-PrOge EWETETY ‘SIS Bw. x
joou}S JusuLUaADECEZ— pas
OfBD WOON “BZ JUPLULJGACD SHOW . Site
NOISIAIG HAIO-ALNMOD STON” ane
YS HAI Jeneziemyos eof’ ina

| a. FBdlAdag [eys0q
it i eee : - Fh gem

oX07 SIG Ul gh+d1Z pue ‘sseuppe ‘eWeU INOA Juli ase wepues.s wSSPls Peauy

TE Gch hSTh FTES COhb Obob

 

Ob-D ‘ON HUEY
sdsii

ple $9944 9 sbe}s0q
FEW SseiQ sul

    

se 1:19-cv-00997-WS-B Documents Filed 21/15/19 Page 59 of 73 PagelD #: 68

  

#ONDOVHL SSN

|) ne

 

4
i es ee

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 60 of 73 PagelD #: 69

AlaFile E-Notice

 

02-CV-2019-902793.00

Judge: BEN H. BROOKS

To: COURTNEY JOHN PATRICK III
jpc3law@aol.com

 

NOTICE OF SERVICE

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

VIRGINIUS LESLIE TAYLOR JR. V. UPS MACHINERY SERVICES INC. ET AL
02-CV-2019-902793.00

The following matter was served on 10/18/2019

D003 ENTERPRISE FM TRUST INC.
Corresponding To
CERTIFIED MAIL

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION
205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles.lewis@alacourt.gov
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 61o0f73 PagelD #: 70

Exhibit ‘‘D”
   

 

 

 

Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19. Pasesse’ of fBCvPanpIMDiespO
Stata of Alabama r, : Cao ie CIRCUIT. COURT OF 202
Unified Judicial Syst COVER SHEET r .. MOBILE COUNTY, ALABAMA ..

nite Jucicial system CIRCUIT COURT - CIVIL CASE £ "| JO}Q. SCHWARZAUER, CLERK
Form ARCi-83 Rev. 9/18 (Not For Domestic Relations Cases) Date ot Finng: Juage voce:

40/14/2019

 

 

 

 
     

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR JR. v. UPS MACHINERY SERVICES INC. ET AL

First Plaintiff: [ |Business [¥] individual First Defendant: [v/Business [individual
[]Government [_]Other []Government —_[_} Other

 

NATURE OF SUIT: Select primary cause of action, by checking box {check only one) that best characterizes your action:

 

TORTS: PERSONAL INJURY OTHER CIVIL FILINGS (cont'd)

[7] WDEA - Wrongful Death ["] MSXx - Birth/Death Certificate Modification/Bond Forfeiture Appeal
["] TONG - Negligence: General Enforcement of Agency Subpcena/Petition to Preserve

 

 

 

 

 

 

 

 

[¥] TOMV - Negligence: Motor Vehicle ["] CVRT - Civil Rights

[_} TOWA - Wantonness [_| GOND - Condemnation/Eminent Domain/Right-of-Way

[1 TOPL - Product Liability/AEMLD | [] CTMP - Contempt of Court

[_] TOMM - Malpractice-Medical | [[] CONT - Contraci/EjectmentWrit of Seizure

([] TOLM - Malpractice-Legal |  [] TOCN - Conversion

[_| TOOM - Malpractice-Other | {_] EQND - Equity Non-Damages Actions/Declaratory Judgment/

[7] TBEM - Fraud/Bad Faith/Misrepresentation | injunction Election Contest/Quiet Title/Sale For Division

[7] TOXX - Other. | [[] CVuD - Eviction Appeal/Uniawful Detainer

[_] FOR4J - Foreign Judgrnent

TORTS: PERSONAL INJURY | [7] FORE - Fruits of Crime Forfeiture

["] TOPE - Personal Property | {—] MSHC - Habeas Corpus/Extraordinary WritMandamus/Prohibition

(_] TORE - Real Property {_] PFAB ~ Protection From Abuse

| [0] EPFA- Elder Protection From Abuse

OTHER CIVIL FILINGS | [7] FELA - Railroad/Seaman (FELA)

Cl ABAN - Abandoned Automobile [-] RPRO - Real Property

LL] ACCT - Account & Nonmortgage [] WIEG - WiTrusvEstate/Guardianship/Conservatorship

(I APAA - Administrative Agency Appeal | [| comp - Workers’ Compensation

U ADPA - Administrative Procedure Act [_] CVXX - Miscellaneous Circuit Civil Case

{_] ANPS - Adults in Need of Protective Services
ORIGIN: — F [Yj INITIAL FILING é [_] APPEAL FROM © [| OTHER

DISTRICT COURT
R [_] REMANDED 7 ([) TRANSFERRED FROM
OTHER CIRCUIT COURT
~ Note: Checking “Yes” does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED? = [|YES [¥INO jory trial, (See Rules 38 and 39, Ata.R.Civ.P, for procedure)
RELIEF REQUESTED: [VIMONETARY AWARD REQUESTED [_|NO MONETARY AWARD REQUESTED
ATTORNEY CODE:
COU004 40/14/2019 2:02:46 PM isi J. PATRICK COURTNEY Hl
Date Signature of Attomey/Party filing this form

MEDIATION REQUESTED: LIvEs(_INO [¥JUNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions: _]YES iv]NO

 

 

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Pagkegs of ac vR@galh 793 68
~ > CIRCUIT COURT OF

MOBILE COUNTY, ALABAMA

JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
VIRGINIUS LESLIE TAYLOR, JR.,
Plaintiff,

ve
CIVIL ACTION NO.
UPS MACHINERY SERVICES, INC.;
WALLACE W. COOPER; ENTERPRISE
FM TRUST, INC.; AND Defendants A, B,
and C, being the persons, firms,
corporations, associates, partnerships, or
other entities who were the employer or
principal of Defendant Wallace W. Cooper
at the time and date of the accident made
the basis of the Complaint; all of whose
names and true legal identities are otherwise
unknown at this time but who will be added
by amendment when ascertained, jointly
and severally,

CV-2019-

+ eh ee eH OH RH ee ee ee

Defendants.
COMPLAINT

COMES NOW the Plaintiff, VIRGINIUS LESLIE TAYLOR, JR., by and through
undersigned counsel, and files the following Complaint showing he is entitled to relief as
follows:

1, Plaintiff VIRGINIUS LESLIE TAYLOR, JR. is an adult resident of Mobile
County, Alabama.

2. Defendant UPS MACHINERY SERVICES, INC. (“UPS”) is an entity doing
business in this State. Upon information and belief, Defendant UPS was the employer or
principal of Defendant Cooper at the time of the motor vehicle collision forming the basis of this

Complaint.
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 64 of 73 PagelD #: 73

3. Defendant WALLACE W. COOPER is an adult who, upon information and
belief, was acting within the line and scope of his employment as an agent, servant and/or
employee of Defendant UPS Machinery Services, Inc. at the time of the motor vehicle collision
forming the basis of this Complaint.

4, Defendant ENTERPRISE FM TRUST, INC. (“Enterprise”) is an entity doing
business in this State. Upon information and belief, Defendant Enterprise was the owner or
operator of the motor vehicle being operated by Defendant Cooper at the time of the motor
vehicle collision forming the basis of this Complaint

5. Defendants A, B, and C, are those persons, firms, corporations, associates,
partnerships, or other entities who were the employer or principal of Defendant Cooper at the
time and date of the collision made the basis of the Complaint; all of whose names and true legal
identities are otherwise unknown at this time but who will be added by amendment when
ascertained, jointly and severally.

6. On or about March 29, 2018, at approximately 9:04 a.m., Plaintiff Taylor was
traveling in his motor vehicle southbound on Highway 45 at the intersection of Highway 158 in
Mobile County, Alabama.

7. At the same time, Defendant Cooper, within the line and scope of his employment
with Defendant UPS while diving a vehicle owned by Defendant Enterprise, was traveling
northbound on Highway 45. As Defendant Cooper approached the intersection of Highway 158,
he failed to yield the right of way at the traffic light, and turned Jeft pulling out directly in front
of Plaintiff's vehicle. As a result of Defendant Cooper’s actions, the vehicles collided.

8. As a proximate result of the subject collision, Plaintiff has been caused to suffer

serious personal injuries; he was seriously injured and was knocked, shocked, bruised, and
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 65o0f73 PagelD#: 74

contused in and about various portions of his body; he was caused to undergo medical treatment
for his injuries and will be caused to undergo further medical treatment in the firture; he was
caused to incur medical expenses for the treatment of his injuries and will be caused to imcur
additional medical expenses in the future; he was temporarily and/or permanently injured; he has
been rendered temporarily and/or permanently disabled; he was caused to suffer both physical
and emotional pain and suffering, still so suffers, and will so suffer in the future; his vehicle was
destroyed; he has lost enjoyment and quality of life; and other damages.
FIRST CAUSE OF ACTION

9. Plaintiff adopts the allegations contained in the preceding paragraphs herein.

10. Defendants were guilty of negligence which caused the Plaintiff's damages as
aforesaid.

WHEREFORE, the premises considered, Plaintiff demands judgment against the
Defendants, jointly and severally, for compensatory damages in excess of the jurisdictional limits

of this Court and costs of this action, plus interest.

SECOND CAUSE OF ACTION
ll. Plaintiff adopts the allegations contained in the preceding paragraphs herein.
i2. The Defendants were guilty of wantonness which caused Plaintiff's damages as

aforesaid.
WHEREFORE, the premises considered, Plaintiff demands judgment against the
Defendants, jointly and severally, for compensatory damages in excess of the jurisdictional limits

of this Court, punitive damages, and costs of this action, plus interest.
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 66 of 73 PagelD #: 75

Respectfully submitted,

/s/ J. Patrick Courtney ill

 

J. PATRICK COURTNEY II (COU004)
Attorneys for Plaintiff, Virginius L. Taylor, Jr.

LAW OFFICES OF J. PATRICK COURTNEY IJ
P.O. Box 2205

(i North Royal Street)

Mobile, AL 36652-2205

251/694-1001

251/ 433-3752 (fax)

jpc3law@aol.com

DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

UPS MACHINERY SERVICES, INC.

c/o Capitol Corporate Services, Inc. (Registered Agent)
2 North Jackson Street, Suite 605

Montgomery, AL 36104

WALLACE W. COOPER
43159 Jerry Wilde Road
Robert, LA 70455

ENTERPRISE FM TRUST, INC.
c/o C T Corporation System

2 North Jackson Street, Suite 605
Montgomery, AL 36104

DISCOVERY TO BE SERVED WITH COMPLAINT
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 67 of 73 PagelD #: 76

Exhibit “E”
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 68 of 73 PagelD #: 77

& Alabama Secretary of State

SOS Office Elections

Services Records

Contact

Business Entity Records

Home > Government Records > Business Entity Records

 

UPS Machinery Services, Inc.

003 - 938

Foreign Corporation
806 SEACO COURT
DEFR PARK, TX 77536
Pete RY en pete Er ae ee

Exists

Place of Formation Texas

Qualify Date 2-17-2011

Registered Agent Name

CAPITOL CORPORATE SERVICES INC
Registered Office Street Address

2 NORTH JACKSON STREET STE 605
MONTGOMERY, AL 36104
Registered Office Mailing Address

2 NORTH JACKSON STREEFT STE 605
MONTGOMERY, AL 36104

Capital Authorized

 

bOeT aries] tm

 
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 69 of 73 PagelD #: 78

Exhibit “F”
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 70 of 73 PagelD #: 79

& Alabama Secretary of State SOS Office Elections Services Records Contact

Business Entity Records

Home > Government Records > Business Entity Records

 

Auge LM haa cto
PU sTb IBN thy 939 - 600

 

Peri eee Oar Enterprise FM Trust
Foreign Corporation
ee neem aa
Not Provided
Exists

ee Delaware

Formation Date 8-30-2007

Lie R Een 6-26-2008

ise tapes Bitoni! CT CORPORATION SYSTEM

2 NORTH JACKSON ST., SUITE 605
MONTGOMERY, AL 36104

outa tetR Oi ecpelege om lege)

Registered Office Mailing Address Not Provided
Nature of Business
Capital eee
Levee el eei)

PUB tea]
Case 1:19-cv-00997-WS-B Document1-1 Filed 11/15/19 Page 71o0f73 PagelD #: 80

Exhibit “G”
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 72 0f 73 PagelD #: 81

Pn
TRAVELERS)

The Travelers Home And Marine Insurance Company
P.O. Box 5076
Hartford, CT 06102-5076

06/07/2018

Robert Govea

Gallagher Bassat Services
Po Box 2934

Clinton 1A 52733

Our Insured: Virginius L Taylor

Our Claim Number: H7M8423

Your Insured: UPS MACHINERY SERVICES INC
Your Claim Number: 005353-000307-AB-01

Date of Loss: 03/29/2018

Dear Robert Govea,

Based on the investigation by The Travelers Home And Marine Insurance Company of the
above-referenced loss, your insured is liable for the resulting damages.

To date, The Travelers Home And Marine Insurance Company has paid $13,419.03, and
Virginius L Taylor has paid a deductible of $500.00. | request reimbursement for $13,919.03, the
total amount of payments made.

Please make a check payabie to The Travelers Home And Marine Insurance Company, include
the claim number H7M8423 on the check, and mail the check to:

Travelers Claims Hartford
PO Box 660339
Dallas, TX 75266-0339

Once | receive payment, | will forward the deductible amount to Virginius L Taylor.

If you have any questions about this request, please contact me at the telephone number or
email address listed below. '

Sincerely,

Sandra Cabral

Claim Professional

Direct: (608)324-8377

Office: (800)925-7693 Ext. 324-8377
Fax: (866)304-7031

Email: SCABRAL @travelers.com
Travelers Subrogation Services

P1996

Financials Page 1
Case 1:19-cv-00997-WS-B Document 1-1 Filed 11/15/19 Page 73 of 73 PagelD #: 82

H7M8423 | 000 | FILE LEVEL | VIRGINIUS L & ANNE B. TAYLOR | 3/29/2018 Page | of |

Financials
Expand All | Collapse Al

Financials

Monday, July 02, 2018

NOL Insured Information; Claim Number;

VIRGINIUS L TAYLOR
H7M8423

RP Sequence Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo1
Responsible Party Information:
UPS MACHINERY SERVICES INC
806 SEACO CT UNIT 580
DEER PARK , TX 77536
Loss Date: Accident State:
03/29/2018 MOBILE, AL
Summary of Loss:
Claimant Summary ——
Claimant Number’ Name Type Cov Code Deductible Reduction Jatal Subro
001 oR oY* LTAYL | isp COLL $500.00 $12,831.84)
| RR $0.00 $1,087.19
, = =. ~~ [001 CMT (SUBTOT , al "teed
a | $0.00) $13,919.03
[TOTALS (AMOUNT
Ipuey $0.00 $13,919.03)
Payment Details
| | ] | | Payee or | “|
Clim Nbr | eee | CovCd | Reference Seq Nbr Transaction) Amount Sold to For _ Explanation!
| | Date | N j
| | it } ame |
| | | (2017 ACUR
| | JOE BULLAR | TRAVELERS eee
001 /BNH COLL |0025303885 |001 04/05/2018 $7,697.36] D COLLISION CLAIM H7M8 |
| CENTER [423-001 | UPER HANDL
| ING AWD 4D
2 eee oe a reer ees see — | TS
| ‘12017 ACUR
|
001 | BNH COLL lrossasara i \04/16/2018 | $4,069.87 D SOeLESIC CLAIM 17M lAN cE PKS
| | $4,069.87) 0 COLLISION) 423- VIRGIN |UPER HANDL
| | | | IUS TAYLOR |ING AWD 40
Sn es t. =f ee juty_
001 “ENTS RR [oor2439408 | |o03 [05/03/2018 | $1,087.19] BATeRPRISE
e— | j — Pa | JOE BULLAR | SUPPLEMENT |
oo1 AWS COLL /0025497268 [ees |05/21/2018 §564.61/D COLLISION (S02 2017 A
| | | | CENTER | CURA MDX

 

 

 

Indemnity Net Paid Amount:
$13,419.03

Expense Details

http://claimplatformch2.prodlb.travp.net/tortfeasor2/Financials.aspx?ContextType=claim&... 7/2/2018

Financials Page 2
